Case 1:18-cv-03838-BPG Document 10 Filed 02/21/19 Page 1 of 6

Case 1:18-cv-03838-BPG Document9 Filed 02/19/19 Page 1 of 6

IN THE U.S. DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

Alicia L. Curry *
Plaintiff *
v. * Case No.: BPG 18-3838
Frost & Associates, LLC ef al. . *
Defendants. *
/
JOINT MOTION TO APPROVE

FLSA SETTLEMENT AGREEMENT

The parties jointly move that the Court approve the attached Settlement
Agreement (Exh. 1). In support of this Motion, the parties state as follows:

1, ‘Generally speaking, “[u]nder the FLSA, ‘there is a judicial prohibition
against the unsupervised waiver or settlement of claims.’ ” Kianpour v, Restaurant Zon,
Inc., et al., DEC 11-0802, 2011 WL 5375082, *2 (D. Md. Nov. 4, 2011) (quoting Taylor
v. Progress Energy, Inc., 493 F.3d 454, 460 (4" Cir. 2007)); see also Cheeks vy. Freeport
Pancake House, Inc., 796 F.3d 199 (2nd Cir. 2015) (“Thus, Rule 41(a){1)(A)(ii)
stipulated dismissals settling FLSA claims with prejudice require the approval of the
district court or the DOL to take effect.), Duprey v. Scotts Co. LLC, 30 F. Supp. 3d 404,
407 n.2 (D. Md. 2014) (discussing issues of dismissal under Fed. R. Civ. P. 41(a)(1)(A)
and noting that the Eleventh Circuit has held that all FLSA settlements require court
approval.). “Nevertheless, ‘[c]laims for FLSA violations can ... be settled when the
settlement is supervised by the [Department of Labor] or a court.’ ” Id. (quoting T. aylor,
415 F.3d at 374 (alterations in original); see also Gionfriddo et al. v. Jason Zink, LLC, et

al, RDB 09-1733, 2011 WL 2791136, *2 (D. Md. July 15, 2011) (“Settlement
Case 1:18-cv-03838-BPG Document10 Filed 02/21/19 Page 2 of 6
Case 1:18-cv-03838-BPG Document9 Filed 02/19/19 Page 2 of 6

agreements that resolve claims pursuant to the FLSA must receive court approval.”). In
general, Courts review FLSA settlements to ensure a fair and reasonable resolution ofa
bona fide dispute. Duprey, 30 F. Supp. 3d at 407-08. Although the Fourth Circuit has
not directly addressed the factors to be considered in approving FLSA settlements,
“district courts in this circuit typically employ the considerations set forth by the
Eleventh Circuit” in Lynn’s Food Stores v. United States, 679 F.2d 1350, 1354 (1 1" Cir,
1982). Saman v. LBDP, Inc., No. DKC-12-1083, 2013 WL 2949047, at *3 (D. Md. June
13, 2013) (citing Hoffman v. First Student, Inc., No. WOQ—06-1882, 2010 WL 1176641,
at *2 (D. Md. Mar. 23, 2010); Lopez v. NTF, LLC, 748 F.Supp.2d 471, 478 (D. Md.
2010)); see also Nyamira v. Little Kampala Services, LLC, 2018 WL 5026371 at *2 (D.
Md. Oct. 17, 2018). The settlement must ‘reflect[ ] a fair and reasonable resolution of a
bona fide dispute over FLSA provisions,’ which includes a finding with regard to (1)
whether there are FLSA issues actually in dispute, (2) the fairness and reasonableness of
the settlement in light of the relevant factors from Rule 23, and (3) the reasonableness of
the attorneys’ fees, if included in the agreement.” | Duprey, 30 F. Supp. 3d at 408 (citing
Saman, 2013 WL 2949047 at *3). See also Lomascolo v. Parsons Brinckerhoff, Inc., No.
08-1310, 2009 WL 3094955, at *10 (E.D. Va. Sept. 28, 2009); Lane v. Ko—Me, LLC, No.
DKC-10—2261, 2011 WL 3880427, at *2-3 (D. Md, Aug. 31, 2011)). “These factors are
most likely to be satisfied where there is an ‘assurance of an adversarial context’ and the
employee is ‘represented by an attorney who can protect [his] rights under the statute.’ ”
Duprey, 30 F. Supp. 3d at 408 (citing Lynn’s Food Stores, 679 F.2d at 1354).

2. As detailed in the Plaintiff's Complaint, this is a case involving a para-

professional employee who was employed by Defendants. (ECF Doc. 1). Prior to
Case 1:18-cv-03838-BPG Document 10 Filed 02/21/19 Page 3 of 6
Case 1:18-cv-03838-BPG Document? Filed 02/19/19 Page 3 of 6

service, the parties conducted a full exchange of information, including payroll records,
prior to engaging in settlement discussions.

3. Plaintiff's counsel presented Defendants’ counsel with a demand, and the
parties engaged in various back and forth negotiations. Defendants maintained that
Plaintiff was exempt from the overtime requirements under the FLSA and that she had
been paid properly.

4. To resolve the matter without further costs and ‘litigation regarding
whether the amounts claimed were due or the amount of statutory damages were proper,
without admitting liability, Defendants agreed to pay the Plaintiff the amount she
demanded through counsel.

5, As per the attached Settlement Agreement (Exh, 1), Plaintiff Curry will
recover $17,500.00, which is 2.17 times the amount of unpaid overtime.

6. Neither the Fourth Circuit nor any Judge in this District has addressed the
issue of what review is necessary where, as here, the parties agree that the settlement
represents full relief under the FLSA. The parties submit that when an employee is
receiving full compensation under the FLSA, a lesser degree of judicial scrutiny ts
required. Silva v. Miller, 307.Fed.Appx. 349, *2 (11" Cir. 2009) (“We do not say what,
if any, judicial oversight applies under Lynn’s Food when full satisfaction of the FLSA is
made”); Crooms v. Lakewood Nursing Cnitr., Inc., 2008 WL 398933, *1 (M.D. Fla, 2008)
(“When the defendant represents that it has offered the plaintiff at least full compensation
of his claim, and the plaintiff has not disputed that representation, the case does not
involve a compromise and there is no need for judicial scrutiny.”),; Mackenzie v. Kindred

Hospitals East, LLC, 276 F.Supp.2d 1211, 1217 (M.D. Fla. 2003), The Court’s approval
Case 1:18-cv-03838-BPG Document 10 Filed 02/21/19 Page 4 of 6

Case 1:18-cv-03838-BPG Document9 Filed 02/19/19 Page 4 of 6

process is complete so long as the Court is satisfied that an FLSA Plaintiff is receiving
full relief.

7. Accordingly, because counsel for the Plaintiff can attest that full relief has
been provided for the Plaintiff in the Settlement Agreement, the Settlement Agreement is
reasonable and fair, considering the facts and issues in controversy. See Exhibit 1;
Exhibit 2 (Hoffman Declaration).

8. There is one remaining issue requiring the Court’s attention, iie., the
approval of the Attorneys’ Fees and Costs.

9. “[W]here a proposed settlement of FLSA claims includes a provision
regarding attorneys’ fees, the reasonableness of the award must also ‘be independently
assessed, regardless of whether there is any suggestion that a conflict of interest taints the
amount the wronged employee recovers under a settlement agreement.’” Saman, 2013
WL 2949047, at *3 (quoting Lane, 2011 WL 3880427, at *3); see also Kianpour, 2011
WL 5375082, at *3, Nyamira, 2018 WL 5026371, at * 4, Cerritos v. 4806 Rugby Avenue
LLC, 2018 WL 2290706 at *3 (D. Md. May 18, 2018), Dominguez v. Microfit Auto Parts,
Inc. et al., 2019 WI 423403 at *4 (D. Md. Feb. 4, 2019), “In making that assessment,
courts typically ‘use the principles of the traditional lodestar method as a guide.’” Lane,
2011 WL 3880427, at *3 (citation omitted). The lodestar amount is “defined as a
reasonable hourly rate multiplied by hours reasonably expended.” Riveros v. WWK
Construction, Inc., No. PIM 15-193, 2015 WL 5897749, at *4 (D. Md. Oct. 5, 2015)
(citation omitted). |

10. Under the Settlement Agreement, Plaintiffs’ counsel would receive

$7,500.00 for Attorneys’ Fees and Costs incurred. See Exhibit 1. Plaintiffs counsel

 
 

Case 1:18-cv-03838-BPG Document 10 Filed 02/21/19 Page 5 of 6
Case 1:18-cv-03838-BPG Document9 Filed 02/19/19 Page 5 of6

submits Declarations together with their detailed billing statement. See Exhibits 2 and 3.
As detailed in his billing statement, Howard B. Hoffman has worked on Plaintiff's claims
at the hourly rate of $400.00,! and has worked 10.2 hours. See Exhibit 2 and 2-A. Jordan
S. Liew, an associate attorney employed by Hoffman, who is an experienced and capable
attorney admitted in the State of Maryland, worked on Plaintiffs’ claims at an hourly rate
of $205.00,? and worked 22.5 hours. See Exhibit 3. In addition to the above, costs in this
case amount to a total of $425.00 See Exhibit 2 § 5; see also Exhibit 2-A. As such, the
total amount of attorneys’ fees and costs that Plaintiff's counsel would receive under the
Agreement is reasonable under the lodestar evaluation.

WHEREFORE, the parties request that this Court approve the proposed
Settlement Agreement as a fair and reasonable resolution of the parties’ FLSA dispute
and approve and issue the proposed Order implementing the terms of the Settlement
Agreement.

[SIGNATURES ON NEXT PAGE]

 

I Mr. Hoffman has over 19 years of relevant legal experience. The requested hourly rate —
$400 an hour — falls within the range specified by Appendix B of the Local Rules for the United
States District Court for the District of Maryland and was awarded to Hoffman in Jackson et al. v.
Egira, LLC, et al, RDB 14-3114, 2016 WI, 5815850 (D. Md. Oct. 5, 2016), where the Court
overruled objections to the claimed hourly rate of $400. Specifically, L.R. Appendix B provides
that an attorney who has been admitted to the bar between fifteen and nineteen years may
reasonably charge an hourly rate between $275 and $425. This Court has previously held that
Mr. Hoffman’s requested rate of $400.00/hour is both “presumptively reasonable,” and
“reasonable considering Mr. Hoffman’s years of experience in wage and hour law.” Dominguez,
2019 WL 423403 at *6 n.4.

2 Mr. Liew has 3 years of experience and the requested rate of $205.00/hour falls within
the range listed by L.R. Appendix B(3)}(a), which provides that an attorney with less than 5 years
of experience bills between $150.00 to $225.00. The requested rate is both “presumptively
reasonable” for falling within the appropriate range and “reasonable considering Mr. Liew
conducted the... majority of the work on the matter.” Dominguez, 2019 WL 423403 at *6 n.4.
Case 1:18-cv-03838-BPG Document10 Filed 02/21/19 Page 6 of 6
Case 1:18-cv-03838-BPG Document9 Filed 02/19/19 Page 6 of 6

 

 

 

Respectfully submitted
‘sf /s/_with permission
Howard B. Hoffman, Esq. #25965 Donna M. Glover, Esq. 28250
Jordan S. Liew, Esq. #20509 Baker, Donelson, Bearman, Caldwell &
Hoffman Employment Law, LLC Berkowitz, PC
600 Jefferson Plaza, Suite 204 100 Light Street, 19‘ Floor
Rockville, Maryland 20852 Baltimore, Maryland 21202
(301) 251-3752 (phone) (410) 862-1147 (phone)
(301) 251-3753 (fax) (410) 263-7547 (fax)
hhoffman@hoholaw.com dglover@bakerdonelson.com
jliew@hoholaw.com
Counsel for Plaintiff Counsel for Defendants
APPROVED:
beg, | fam 21/09
Aon. Beth P. Gesner Date

U.S. Magistrate Judge
